SEABURY, J.
This is an action to foreclose a lien upon a chattel. The plaintiff sold a piano to the defendant under a .conditional sale agreement, and proved that $70.42 was due and unpaid under the contract. The plaintiff also proved that it made repairs upon the-piano, at the defendant’s request, of the value of $50. No claim for this sum is made in the complaint. The plaintiff had no lien upon the-chattel for the amount of this last item. The court erred in awarding the plaintiff a judgment for an amount including the $50 item and directing that the chattel be sold to satisfy the amount of the plaintiff’s claim.
The judgment is modified, by reducing the same to the sum of $70.42, with appropriate costs in the court below, and, as modified,, affirmed, without costs of this appeal to either party. All concur.